WALD, Circuit Judge,
concurring.
I concur fully in the result of this case, and agree that a limited remand is necessary on the issues raised by the parties relating to the “know-how” provisions of their contract. The district court correctly concluded that the Chemidus patent was invalid, eliminating any issue concerning *150Chemidus’s possible purging of its misuse of patent power, as the opinion for the court points out in section III. Furthermore, the terminology and procedure used by the district court in deciding the misuse issue, while possibly susceptible to different interpretations, does not appear to have affected any substantial interests of the parties, and is therefore not grounds for reversal. Rule 61, Fed.R.Civ.P. I also agree that the territorial restrictions imposed under the contract, on the record of this case, constitute patent misuse which justifies the district court’s refusal to order Robintech to pay royalties for the period prior to the court’s determination that the patent is invalid. I therefore concur in the result reached in the court’s opinion, though I am unable to agree fully with parts of its discussion of the issues.